Exhibit (10)HH


Confidential


CONFIDENTIAL TREATMENT REQUESTED
Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.


SECOND AMENDMENT TO THE CREDIT CARD PROGRAM AGREEMENT
THIS SECOND AMENDMENT (the “Amendment”) is made effective as of the 19th day of
November, 2019 (the “Amendment Effective Date”),
BY AND AMONG:
TARGET CORPORATION,
TARGET ENTERPRISE INC.,
- and -
TD BANK USA, N.A.
WHEREAS Target Corporation, Target Enterprise Inc. (collectively “Company”) and
TD Bank USA, N.A. (“Bank”) entered into the Credit Card Program Agreement as of
the 22nd day of October, 2012 (as previously amended, the “Agreement”); and
WHEREAS the parties now wish to amend the Agreement as set forth below in
accordance with Section 17.6 of the Agreement;
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Bank agree as follows:
ARTICLE 1 Amendments to Agreement
1.Section 1.1 of the Agreement shall be modified to add the following defined
terms:
“Converted Accounts” means Private Label Accounts that are converted to
Co-Branded Accounts as set forth in Section 2.9, together with Co-Branded
Accounts which have been converted from Private Label Accounts since the
inception of the Program.
“EVP” or “External Value Proposition” means the loyalty, promotional or reward
program offered to Cardholders in respect of Network Transactions, as set forth
in Section 2.10.
“EVP Accrual” has the meaning set forth in Section 2.10(d).
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.

--------------------------------------------------------------------------------

Confidential


“EVP Cost” has the meaning set forth in Section 2.10(g).
“EVP GiftCard” has the meaning set forth in Section 2.10(f).
“EVP Initial Construct” has the meaning set forth in Section 2.10(a).
“EVP Negotiation” has the meaning set forth in Section 2.11(b).
“EVP Program Year” has the meaning set forth in Section 2.10(f)(i).
“EVP Reimbursement” has the meaning set forth in Section 2.10(g).
“EVP Statement Credit” has the meaning set forth in Section 2.10(f).
“EVP Threshold” has the meaning set forth in Section 2.10(l).
“Legacy Account” means any Account opened before October 13, 2010.
“Monthly Funds Settlement Report” has the meaning set forth in Section 2.10(g).
“Monthly Statement” has the meaning set forth in Section 8.1(b).
"Newly Originated Co-Brand Accounts" means any Account issued pursuant to the
provisions of Section 2.9(a) hereof.
“Product Upgrade” means the conversion of a Private Label Account to a
Co-Branded Account.
2.Section 2.2(a) shall be deleted in its entirety and replaced with the
following:
“Beginning as of the Closing Date, Bank shall originate new Private Label
Accounts and issue new Private Label Credit Cards to Applicants that qualify for
approval under the Risk Management Policies, and shall extend credit to such new
Cardholders subject to the Risk Management Policies and otherwise in accordance
with this Agreement. Bank shall not originate new Co-Branded Accounts, except as
provided in Section 2.9 or as otherwise mutually agreed upon by the parties.”
3.Section 2.2(b) shall be deleted in its entirety and replaced with the
following:
“Subject to the Risk Management Policies, Bank shall continue to extend credit
to existing Cardholders (and shall continue to offer existing credit lines at a
minimum, subject to the Risk Management Policies), through the same type of
Credit Card held by the existing Cardholder on the Closing Date (i.e.,
Co-Branded Credit Card Cardholders will continue to have a Co-Branded Credit
Card and Private Label Credit Card Cardholders will continue to have a Private
Label Credit Card). The provisions of Sections 2.9 through 2.11 shall govern the
conversion of Private Label Credit Cards to
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
2

--------------------------------------------------------------------------------

Confidential


Co-Branded Credit Cards or Co-Branded Credit Cards to Private Label Credit
Cards, unless otherwise mutually agreed upon by the parties.”
4.Section 2.8(a) shall be deleted in its entirety and replaced with the
following:
“As of and following the Closing Date, Bank shall be a member of and shall at
its sole expense have and retain all applicable licenses and authorities to
issue Visa-branded Co-Branded Credit Cards for so long as Visa remains the
Network pursuant to this Agreement. Thereafter, as promptly as reasonably
practicable following the date, if any, that it is determined pursuant to this
Section 2.8 that the Network will be changed to Mastercard, if Bank is not then
a member of Mastercard, Bank shall at its sole expense become a member of
Mastercard, and thereafter shall at its sole expense (subject to the
reimbursement obligation of Company set forth in clause (iii) below), have and
retain all applicable licenses and authorities to issue Mastercard-branded
Co-Branded Credit Cards for so long as Mastercard remains the Network pursuant
to this Agreement. [*] Subject to Section 3.4, Section 3.5 and prior
consultation with Bank, Company shall have the right to propose to change the
Network in which some or all of the Co-Branded Credit Cards participate;
provided, however, that (i) whether or not such change is made shall be
determined by mutual agreement or, absent such mutual agreement, pursuant to the
provisions of Section 3.4 and Section 3.5; (ii) Company shall only be permitted
to select a Network as a Company Matter to the extent Bank is already a member
of such Network prior to the time of such selection or is required to become a
member of such Network pursuant to this Section 2.8(a); (iii) except as
otherwise provided in Section 2.9(c), Company shall reimburse Bank for any
ongoing incremental increase in net fees (after giving effect to any discounts
on such fees received by Bank) incurred by Bank as a direct result of issuing
the Co-Branded Credit Cards through the new Network as compared to the former
Network, upon delivery of a certification from the Chief Financial Officer of
Bank to Company setting forth the amount of such incremental fees; and (iv) [*]
as a Company Matter during the Term, [*]. Any costs of Company or Bank
(including reasonable internal direct costs (including personnel costs))
associated with converting the Co-Branded Accounts pursuant to a Network change
undertaken as a Company Matter shall be the sole responsibility of Company. For
the avoidance of doubt, Bank shall bear its own costs of becoming a member of
the Network, of retaining applicable licenses and authorities, of Bank becoming
compliant with Network Rules, and of making such changes to Bank’s systems and
operations as may be required to issue credit cards and process transactions in
the new Network, subject to the reimbursement obligation of Company set forth in
clause (iii) above. Notwithstanding the provisions set forth in this Section,
the reimbursement obligation of Company pursuant to clause (iii) above shall not
apply to [*].”
5.New sections 2.9, 2.10 and 2.11 shall be added to the Agreement as follows:
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
3

--------------------------------------------------------------------------------

Confidential


Section 2.9 Co-Branded Account Origination and Product Upgrade.
(a)Notwithstanding the provisions of Section 2.2(a), and subject to mutual
agreement, Bank may originate new Co-Branded Accounts and issue new Co-Branded
Credit Cards to Applicants that qualify for approval under the Risk Management
Policies, and shall extend credit to such new Cardholders subject to the Risk
Management Policies and otherwise in accordance with this Agreement.
(i)The origination channels, marketing and disclosures with respect to
origination of Co-Branded Accounts, and related procedures, will be as mutually
agreed from time to time. For the avoidance of doubt, Company shall not be
required to originate new Co-Branded Accounts at point of sale.
(ii)Subject to each Party's rights to change the terms and conditions of
Accounts under the Program Agreement, the APR and other terms and benefits of
newly originated Co-Branded Accounts will be [*].
(b)Notwithstanding the provisions of Section 2.2(b), Bank may convert certain
existing Private Label Accounts to Co-Branded Accounts. The number of Accounts
to be converted from time to time shall in all instances be as mutually agreed.
Accounts will be selected for conversion based on mutually agreed criteria,
provided that final selection criteria for Product Upgrades will be a Bank
Matter.
(i)The process for conducting a Product Upgrade, including origination channels,
marketing and disclosures, and related procedures, will be as mutually agreed
from time to time. Materials relating to the Product Upgrade will be Program
Materials as defined herein.
(ii)Subject to each Party's rights to change the terms and conditions of
Accounts under the Program Agreement: (i) the APR for purchases on a Converted
Account at the time of conversion will be [*], and (ii) the other terms and
benefits of Converted Accounts at the time of conversion will be [*].
(c)[*].
Section 2.10 External Value Proposition.
(a)The External Value Proposition will be offered on all Co-Branded Accounts,
except as otherwise mutually agreed by the parties. As of the Amendment
Effective Date, the EVP will consist of the accrual to Cardholders, and
subsequent fulfillment in cash or cash equivalent, of a percentage of their
Network Transactions as follows (the “EVP Initial Construct”), in each case net
of returns and adjustments, and excluding cash advances, fees and finance
charges:
•Two percent (2%) of Network Transactions at merchants identified by Mastercard
transaction code as restaurants or gas stations; and


_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
4

--------------------------------------------------------------------------------

Confidential


•One percent (1%) of all other Network Transactions.


(b)Company will conduct activation and usage marketing and will actively market
the EVP. Materials relating to the EVP will be Program Materials as defined
herein.
(c)Bank will determine the timing for communication and rollout of the EVP to
existing Converted Accounts, and Company will determine the timing for
communication and rollout of the EVP to existing Co-Branded Accounts other than
Converted Accounts, provided in any event that the EVP will be offered on all
existing Co-Branded Accounts.
(d)Bank and Company desire to reflect the cash flow impact of EVP Cost in the
month in which the EVP Reimbursement is reflected. Accordingly, Bank and Company
agree that an accrual for unfulfilled EVP (“EVP Accrual”) will be incorporated
into the revenue sharing provisions of the Program Agreement on a monthly basis
and reflected in the Monthly Statement pursuant to Schedule 8.1. EVP Accrual
will be calculated as follows:
(i)EVP accruing during the period based on eligible purchases on Co-Branded
Accounts; plus
(ii)if applicable, a reasonable adjustment for the difference between estimated
EVP Accrual for the Program Year and estimated EVP Cost for the Program Year due
to any minimum fulfillment threshold as described in Section 2.10(f)(i); minus
(iii)if applicable pursuant to Section 2.11(c), a reasonable adjustment for [*];
minus
(iv)the unfulfilled EVP of Co-Branded Accounts closed or charged off during the
period; plus or minus
(v)customary accounting adjustments to accrued EVP made in the ordinary course
during the period (e.g., returns, processing errors, disputes).
(e)The Monthly Funds Settlement Report will include an adjustment to eliminate
the cash flow impact of the current month’s EVP Accrual included in the revenue
sharing provision. For clarity, it is the intent of the parties that the EVP
Accrual shall not impact the monthly cash settlement amount.
(f)EVP may be fulfilled in the form of a Company closed loop gift card (“EVP
GiftCard”), as a Billing Statement credit (“EVP Statement Credit”), or as
otherwise mutually agreed.
(i)As of the Amendment Effective Date, EVP is fulfilled annually in the form of
an EVP GiftCard. The value of each EVP GiftCard will be calculated on a 12-month
basis from February 1 through January 31 (the “EVP Program Year”), with
fulfillment in the
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
5

--------------------------------------------------------------------------------

Confidential


month immediately following the end of such year, subject to a $10 minimum.
Accumulated EVP which does not meet the fulfillment threshold will carry forward
to be included in the following year’s fulfillment calculation.
(ii)Co-Branded Accounts closed for any reason with accrued EVP that has not been
fulfilled will forfeit such unfulfilled EVP.
(g)Bank will reimburse Company for the amount of EVP fulfilled in cash or cash
equivalent by Company, including EVP GiftCards and EVP Statement Credits ("EVP
Cost”). Such reimbursement (“EVP Reimbursement") will be reflected in the
monthly funds settlement report included in Schedule 8.1 ("Monthly Funds
Settlement Report") as a cost of the Program for purposes of calculating
Alternative Risk Adjusted Revenue for the month in which EVP is fulfilled by the
Company.
(h)An adjustment to include the cumulative cash flow impact of the EVP Accrual
will be reflected in the Monthly Funds Settlement Report for the same month in
which the EVP Reimbursement is reflected.
(i)If redemption is in a form other than cash or a cash equivalent, the parties
will mutually agree to a settlement process.
(j)Company will provide Bank with standard reporting from the system of record
for the EVP program and, if applicable, other documentation to support the
calculation of EVP Accrual and EVP Cost, including the monthly and annual
settlement and accrual calculations, and to support the audit of Bank's
financial statements.
(k)Company will own the EVP program and the liability associated with the EVP.
Company will be responsible for the design, terms and conditions, and
administration of the EVP, and will manage and make all decisions with respect
to the EVP, subject to Section 2.11.
(l)The parties acknowledge and agree that EVP Cost for the EVP Initial Construct
is not projected to exceed [*] percent ([*]%) of Network Transactions in an EVP
Program Year (the “EVP Threshold”). In the event EVP Cost for the EVP Initial
Construct exceeds the EVP Threshold, the Program Managers will [*].
Section 2.11 Changes to EVP.
(a)Company may test modifications to the EVP from time to time provided that
such tests are designed to avoid any material impact on the Program. Company may
propose and implement changes to the EVP from time to time in accordance with
the procedures set forth in Section 3.4 and Section 3.5. Prior to implementing a
change in the EVP that Bank believes is reasonably likely to have an adverse
effect on the Program, credit sales, credit quality or Bank’s economic returns
from the Program, Company shall, upon the request of Bank, offer Bank the
opportunity to test such change (except to the extent Company determines in good
faith that such testing would not be beneficial), for a limited period of time,
on a segment of Accounts or region of Stores (as reasonably determined by
Company, in consultation with Bank, to be a segment
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
6

--------------------------------------------------------------------------------

Confidential


that is representative of the portfolio as a whole but sufficiently small so as
not to have an impact on overall Program performance), and evaluate the results
of such tests with Company.
If Company proposes to make a modification to the EVP, then, unless otherwise
agreed by Bank, Company shall deliver all of the following information relating
to such proposed modification:
(i)a reasonable description of the proposed modification and Company’s rationale
for the proposed modification;
(ii)a forecast reflecting the projected effects of the modification on key
Program indicators, including credit sales and credit quality, and the estimated
impact to Program profitability of such modification, which forecast shall
include reasonably detailed information regarding the factual data and
assumptions on which such forecast is based; and
(iii)the results of any testing done with respect to, or other data or analysis
supporting, the EVP change.
(b)In the event a change to the EVP that has been or will be implemented as a
Company Matter is reasonably expected to exceed the EVP Threshold, pose a
material reputational or compliance risk to Bank, or have a material adverse
effect on the Program, net credit sales, credit risk, or Bank’s economic returns
from the Program, based on a written pro forma delivered by Bank to Company
which incorporates reasonable assumptions, then Bank may, by notice to Company,
initiate a thirty (30) day negotiation period (the “EVP Negotiation”). The EVP
Negotiation may be initiated prior to, and must be initiated no later than six
(6) months following, the implementation of a change to the EVP as a Company
Matter:
(i)During the EVP Negotiation, the parties shall negotiate in good faith changes
to the Program and/or Program economics that are designed to remedy the effect
of the EVP change that has been or is to be implemented.
(ii)If the parties cannot agree on changes to the Program and/or Program
economics during the EVP Negotiation, then notwithstanding anything to the
contrary set forth in this Agreement, [*]:
(1)[*];
(2)[*];
(3)[*];
(4)[*]; and
(5)[*].
(c)[*].
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
7

--------------------------------------------------------------------------------

Confidential


(d)For the avoidance of doubt, (i) the provisions of this Section 2.11 shall not
apply to the EVP Initial Construct, and (ii) nothing in Sections 2.9
through 2.11 creates an additional right of termination with respect to the
Program or this Agreement.”
6.Section 3.4 shall be deleted in its entirety and replaced with the following:
“Except as otherwise provided herein, either party may from time to time (i)
propose changes to the policies and procedures utilized in the Program, (ii)
propose changes to other features of the Program, or (iii) make other proposals
affecting the operation or servicing of the Program, in each case to the extent
such proposals are not inconsistent with the express requirements of this
Agreement (the matters referred to in clauses (i), (ii) and (iii) collectively,
the “Program Decision Matters”), in each case in accordance with the procedures
set forth in this Section 3.4; provided, however, that the parties agree as set
forth on Schedule 3.4 with respect to prohibited practices unless subsequently
mutually agreed otherwise (such mutual agreement not subject to enforcement as a
Company Matter or Bank Matter). After a party proposes a Program Decision
Matter, the Program Managers shall review, meet and discuss the proposal. The
Program Managers shall consult with the Compliance Managers for proposals
involving compliance issues, the Risk Managers for proposals involving
risk-related matters and the Collections Managers for proposals involving
collections issues. If the Program Managers are unable to agree on any proposal
that is a Program Decision Matter, they may determine to continue the Program
unchanged or either Program Manager, upon notice to the other, may invoke the
dispute resolution process set forth in Section 3.5. During such dispute
resolution process, the Program shall continue unchanged. Notwithstanding the
foregoing, (i) either party may implement a change required by Applicable Law or
Network Rules as of the effective date of such requirement (or the date such
party determines a requirement of Applicable Law or Network Rules necessitating
such change is applicable to the Program or to such party) if such date is prior
to completion of the dispute resolution procedures in this Section 3.4 and
Section 3.5. Notwithstanding the foregoing, but subject to Section 3.5(c)(xvi),
Company in its capacity as servicer following the Closing Date: (A) shall not
implement any change as a result of a requirement of Applicable Law or Network
Rules applicable to Bank or the Program unless Bank has agreed in writing or the
implementation or non-implementation of such change has been determined in
accordance with the dispute resolution process set forth in Section 3.5, and (B)
shall follow the directions of Bank with respect to the implementation of
changes or other measures that Bank is entitled to implement (including as a
Bank Matter), including changes to Program or servicing processes or procedures,
in accordance with the terms of this Agreement.”
7.A new subsection (xx) shall be added to Section 3.5(c) as follows:


_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
8

--------------------------------------------------------------------------------

Confidential


“Subject to Section 2.11(b), the design, terms and conditions, and
administration of the External Value Proposition.”
8.A new subsection (xi) shall be added to Section 3.5(d) as follows:
“Subject to Section 2.9(b), the final selection criteria for Product Upgrade.”
9.Section 3.5(e) shall be deleted in its entirety and replaced by the following:
“The following matters shall be subject to the mutual agreement of the parties
as evidenced in writing executed by both of the Program Executives.  From time
to time the Program Executives may agree to add additional matters to this
Section 3.5(e).  For clarity, the following list is not exclusive and any
Program Decision Matters that are not Company Matters or Bank Matters shall be
decided as described in Section 3.5(b):
(i)Participation of Co-Branded Credit Cards in mobile payments initiatives
outside of Company Channels;
(ii)The approval, offering, marketing and servicing of any Enhancement Products;
and
(iii)Amendments or modifications to the Program Privacy Notice following the
Closing Date.”
10.Section 4.13(d) shall be amended by deleting each reference to “[*]” and
replacing it with “[*]”.
11.Section 4.15(c) shall be amended by deleting “LIBOR” and replacing it with
“the Federal Funds Rate”.
12.Section 7.4 shall be deleted in its entirety and replaced with the following:
“Section 7.4 Interchange; [*].
(a) None of Company, its Affiliates or its Licensees shall be required to pay
any merchant discount, interchange fees, or other transaction fees to Bank on
any Company Transaction charged to a Co-Branded Account, [*]. Bank and Company
shall cooperate to obtain approval from the Network to set the interchange fee
for Company Transactions charged to a Co-Branded Account to zero; provided,
however, if the Network does not approve, Bank shall rebate through the daily
settlement process any interchange amounts received by Bank from the Network as
a result of the Company Transactions charged to Co-Branded Accounts.
(b) [*]
13.Sections 8.1(b) through 8.1(d) shall be deleted in their entirety and
replaced with the following:
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
9

--------------------------------------------------------------------------------

Confidential


“(b) Within ten (10) Business Days after the end of each month, Company shall
deliver to Bank a monthly statement (the “Monthly Statement”), in the format set
forth in Schedule 8.1, setting forth the calculation of the portion of
Alternative Risk-Adjusted Revenue due from Bank to Company. This amount may be
settled in one payment between the parties that also reflects the amounts due
under Section 8.1(c) for such period.
(c) Company may include in the Monthly Statement any other amounts owed by
Company to Bank or owed by Bank to Company as explicitly provided for herein or
as otherwise mutually agreed by the parties in writing with line item
specificity.
(d) Notwithstanding the foregoing, the parties agree and acknowledge that the
first Monthly Statement and the last Monthly Statement shall be prorated to
address each such partial month.”
14.Section 8.2 shall be deleted in its entirety and replaced with the following:
“Not later than 1:00 pm (Central time) on the third (3rd) Business Day after the
date on which the Monthly Statement is received, each party shall pay to the
other the amounts determined to be due as set forth in Schedule 8.1, unless such
amounts are being disputed in good faith.”
15.Section 14.1 shall be deleted in its entirety and replaced with the
following; for the avoidance of doubt, this amendment is for clarity and does
not alter the substance of the Agreement:
“This Agreement shall continue in full force and effect from the Effective Date
until March 13, 2025 (the “Initial Term”) unless earlier terminated as provided
herein. The Agreement shall renew automatically without further action of the
parties for successive two (2) year terms (each a “Renewal Term”) unless either
party provides written notice of non-renewal at least twelve (12) months prior
to the expiration of the Initial Term or current Renewal Term, as the case may
be.”
16.Section 16.1(f) shall be deleted in its entirety and replaced with the
following:
“the sale of any Goods and/or Services by Company or any Licensee, or any
failure by Company or its Affiliates, or any Licensee, to satisfy any of their
obligations to third parties with respect to Goods and/or Services or the sale
thereof;”
17.As of the Amendment Effective Date, the addresses for notice pursuant to
Section 17.11 are the following:

If to Company:Target CorporationFinancial and Retail Services7000 Target Parkway
NorthBrooklyn Park, MN 55443Attn: President, FRS



_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
10

--------------------------------------------------------------------------------

Confidential


With a copy to (which copy shall
Target Corporation
not constitute notice): 
1000 Nicollet MallTPS 3155Minneapolis, MN 55403Attn: Director Counsel, Payments



If to Bank:
TD Bank USA, N.A.1701 Route 70 EastCherry Hill, NJ 08034Attn: Group Head




With copies to (which copies shallThe Toronto-Dominion Banknot constitute
notice):66 Wellington Street West, TD TowerToronto, Ontario, Canada M5K 1A2Attn:
General CounselandSimpson Thacher & Bartlett LLP425 Lexington AvenueNew York,
New York 10017Attn: Maripat Alpuche, Esq.andTD Bank USA, N.A.2035 Limestone
RoadWilmington, DE 19808



ARTICLE 2 Miscellaneous
1.Schedule 8.1 to the Agreement shall be deleted in its entirety and replaced
with the amended Schedule 8.1 attached to this Amendment.
2.This Amendment supersedes the provisions of the Letter Agreement between
Company and Bank dated May 31, 2017, as amended.
3.All provisions of the Agreement which are not modified by this Amendment shall
remain in full force and effect as set forth in the Agreement. In the event of
any inconsistencies between the terms of the Agreement and this Amendment, the
provisions of this Amendment shall prevail.


_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
11

--------------------------------------------------------------------------------

Confidential


4.This Amendment shall be deemed as an integral part of the Agreement.
5.Sections 17.3 (Assignment), 17.6 (Amendment), 17.7 (Non-Waiver), 17.8
(Severability), 17.9 (Governing Law), 17.11 (Notices), 17.12 (Further
Assurances), 17.13 (No Joint Venture), 17.14 (Press Releases), 17.16 (Third
Parties), 17.19 (Binding Effect; Effectiveness) and 17.20
(Counterparts/Facsimiles/PDF E-Mails) of the Agreement shall apply, mutatis
mutandis, to this Amendment as if they were fully set out herein (except for
references therein to “this Agreement” shall be construed and interpreted as
“this Amendment”).
[SIGNATURE PAGE FOLLOWS]
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
12

--------------------------------------------------------------------------------

Confidential


IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.
TARGET CORPORATION


By: /s/ Michael Fiddelke 
Michael Fiddelke
Executive Vice President and Chief Financial Officer


TARGET ENTERPRISE, INC.
By: /s/ Corey Haaland 
Corey Haaland
Vice President and Treasurer




SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT CARD PROGRAM AGREEMENT
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
13

--------------------------------------------------------------------------------

Confidential


IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.
TD BANK USA, N.A.
By: /s/ Matthew Boss 
        Name:  Matthew Boss
        Title:  Head of U.S. Cards




SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT CARD PROGRAM AGREEMENT




_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
14

--------------------------------------------------------------------------------

Confidential


SCHEDULE 8.1
(Amended November 19, 2019)
Compensation Terms
[*] [4 Pages Redacted]
_______________
[*] Certain identified information has been excluded from this exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [*] indicates that information has been
redacted.
15